Exhibit 1 AGREEMENT FOR JOINT FILING In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree to the joint filing with all other persons signatory below of a statement on Schedule 13D or any amendments thereto, with respect to the Common Stock of Capital Senior Living Corp., and that this Agreement be included as an attachment to such filing. This Agreement may be executed in any number of counterparts each of which shall be deemed to be an original and all of which together shall be deemed to constitute one and the same Agreement. IN WITNESS WHEREOF, the undersigned hereby execute this Agreement on the 3rd day of December, 2007. WEST CREEK CAPITAL, LP By: WEST CREEK CAPITAL, INC. /s/ Harvey Hanerfeld By: Harvey Hanerfeld, Vice President and Secretary WEST CREEK CAPITAL, INC. /s/ Harvey Hanerfeld By: Harvey Hanerfeld, Vice President and Secretary /s/ Roger Feldman ROGER FELDMAN /s/ Harvey Hanerfeld HARVEY HANERFELD
